UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-6586


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DERRICK VINCENT REDD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.     Leonie M. Brinkema,
District Judge. (1:09-cv-01301-LMB)


Submitted:   July 22, 2010                 Decided:   August 3, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Derrick Vincent Redd, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Derrick    Redd     seeks     to    appeal       the        district   court’s

order    treating        his   petition      for     a     writ     of       mandamus    as    a

successive       28   U.S.C.A.      § 2255    (West        Supp.       2010)    motion,       and

dismissing it on that basis.                The order is not appealable unless

a     circuit      justice        or      judge     issues         a        certificate       of

appealability.          28 U.S.C. § 2253(c)(1) (2006); Reid v. Angelone,

369     F.3d     363,    369      (4th     Cir.     2004).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).        When the district court denies relief on the merits, a

prisoner        satisfies      this        standard        by      demonstrating           that

reasonable       jurists       would      find      that     the           district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief        on    procedural         grounds,         the       prisoner      must

demonstrate       both     that    the     dispositive          procedural        ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                    Slack, 529 U.S. at 484-85.

We have independently reviewed the record and conclude Redd has

not     made    the     requisite        showing.        Accordingly,            we   deny      a

certificate of appealability and dismiss the appeal.



                                             2
            Additionally, we construe Redd’s notice of appeal and

informal brief as an application to file a second or successive

§ 2255 motion.            United States v. Winestock, 340 F.3d 200, 208

(4th Cir. 2003).            In order to obtain authorization to file a

successive § 2255 motion, a prisoner must assert claims based on

either:          (1) newly           discovered      evidence,           not        previously

discoverable         by   due     diligence,      that     would       be    sufficient          to

establish       by    clear       and   convincing        evidence          that,        but    for

constitutional error, no reasonable factfinder would have found

the   movant     guilty         of   the    offense;       or    (2)     a       new     rule    of

constitutional law, previously unavailable, made retroactive by

the Supreme Court to cases on collateral review.                                   28 U.S.C.A.

§ 2255(h)    (West        Supp.      2010).       Redd’s    claims          do     not    satisfy

either of these criteria.                  Therefore, we deny authorization to

file a successive § 2255 motion.

            We dispense with oral argument because the facts and

legal    contentions        are      adequately     presented          in    the       materials

before    the    court      and      argument     would    not     aid       the    decisional

process.

                                                                                       DISMISSED




                                              3